
	
		I
		111th CONGRESS
		1st Session
		H. R. 1312
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from Federal tax certain payments made in connection with reductions in
		  force.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployed Tax Relief Act of
			 2009.
		2.Exclusion from
			 income for payments in connection with reductions in force
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139B the following
			 new section:
				
					139C.Payments in
				connection with reductions in force
						(a)In
				generalIn the case of an
				individual who is separated from employment as a result of a reduction in force
				of the employer, gross income shall not include—
							(1)the last regular
				payment of wages (as defined in section 3121) or compensation (as defined in
				section 3231), as the case may be, for service performed before such
				separation, and
							(2)any severance
				amount received in connection with such separation.
							(b)Employment
				taxesAmounts excluded from gross income under subsection (a)
				shall not be taken into account as wages for purposes of subtitle C.
						(c)Severance
				amountFor purposes of this section, severance amount
				includes—
							(1)any amount based on
				months of service which is not in the nature of retirement,
							(2)any amount in lieu
				of unused vacation time or sick leave,
							(3)any amount in lieu
				of a required notice period, and
							(4)any stock option
				offered as part of a severance
				package.
							.
			(b)Trust funds held
			 harmlessThere is hereby appropriated (out of any money in the
			 Treasury not otherwise appropriated) for each fiscal year to each
			 employment-related fund an amount equal to the reduction in the transfers to
			 such fund for such fiscal year by reason of the amendment made by subsection
			 (a). For purposes of the preceding sentence, the term employment-related
			 fund means a fund the contributions to which are determined in relation
			 to taxes imposed under subtitle C of the Internal Revenue Code of 1986.
			(c)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139B the following new item:
				
					
						Sec. 139C. Payments in connection with reductions in
				force.
					
					.
			(d)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received after December 31, 2007.
			
